DETAILED ACTION
Response to Amendment
The Amendment filed 21 April 2022 has been entered.  Claims 1-3, 5-11, 13, 14, 21-25, 27, and 28 remain pending in the application.  Claim 12 was previously withdrawn as being drawn to a non-Elected Species.  Applicant’s Amendments to the Claims have overcome the Objections and 112 Rejections previously set forth in the Non-Final Office Action mailed 7 February 2022. 

Allowable Subject Matter
Claims 24, 25, 27, and 28 are allowed.
Claims 2, 3, 5, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, 9-11, 13, and 21 are rejected under 35 U.S.C. 103 as obvious over Wei (2017/0349821).
Regarding independent claim 1, Wei discloses A method (abstract “Certain particulates of encapsulated treatment chemicals, and methods of and systems for their use in subterranean formations”) comprising: 
introducing a treatment fluid into a wellbore penetrating a subterranean formation ([0036] “the treatment fluid may be introduced into a well bore that penetrates a subterranean formation”), wherein the treatment fluid comprises: 
a base fluid ([0034] “The treatment fluids used in the methods, systems, and compositions of the present disclosure may comprise any base fluid known in the art”); and 
multi-functional particulates ([0013] “discrete particulates comprised of a polymer matrix that comprises and/or encages one or more treatment chemicals”), wherein the multi-functional particulates comprise a polyvinyl alcohol ([0028] “The treatment chemical may be embedded within pockets of the three-dimensional polymer matrix formed by the interactions and polymerizations of the polymer molecules and the crosslinking agent. In the polymer embodiments, a variety of polymers may be suitable. Suitable polymers typically comprise polymers, synthetic polymers, or a combination thereof. Examples include … polyvinyl alcohol”) and at least one well service additive selected from the group consisting of a surfactant, a buffer, a demulsifier, a scale inhibitor, a biocide, a sulfide scavenger, a sludge inhibitor, a chelating agent, a defoamer, a corrosion inhibitor, a clay control agent, and any combination thereof ([0031] “Any treatment chemical that is useful down hole and that does not adversely react with the polymer matrix may be used as a treatment chemical in the present disclosure. Examples of treatment chemicals that may be suitable for certain embodiments of the present disclosure include, but are not limited to, chelating agents (e.g., EDTA, citric acid, polyaspartic acid), scale inhibitors, gel breakers, dispersants, paraffin inhibitors, asphaltene inhibitors, wax inhibitors, hydrate inhibitors, corrosion inhibitors, de-emulsifiers, foaming agents, tracers, defoamers, delinkers, scale inhibitors, crosslinkers, surfactants, salts, acids, catalysts, clay control agents, biocides, friction reducers, flocculants, H2S scavengers, CO2 scavengers, oxygen scavengers, lubricants, viscosifiers, relative permeability modifiers, surfactants, wetting agents, filter cake removal agents, antifreeze agents and any derivatives and/or combinations thereof”).
Regarding the “diverter” particulates and “diverting,” Wei is generally focused on other treatments, such as “hydraulic fracturing treatments, acidizing treatments, and drilling operations” ([0036]).  Nevertheless, Wei also discloses “In certain embodiments, the treatment fluids used in the methods, systems, and compositions of the present disclosure optionally may comprise any number of additional additives. Examples of such additional additives include … diverting agents” ([0035]).  
“Diverting agents” are rather specialized in the art for the specific use in diverting operations per se and not much else.  Accordingly, even if it were somehow found that Wei fails to specifically disclose use in a diverting operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include use in a diverting operation, in order to use the “diverting agents” for their known purpose, as disclosed by Wei (thereby including:
“multi-functional diverter particulates, wherein the multi-functional diverter particulates comprise a polyvinyl alcohol and at least one well service additive selected from the group consisting of a surfactant, a buffer, a demulsifier, a scale inhibitor, a biocide, a sulfide scavenger, a sludge inhibitor, a chelating agent, a defoamer, a corrosion inhibitor, a clay control agent, and any combination thereof, and
diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from a zone in the subterranean formation”).
Applicant may note that Wei’s discrete polymer matrix treatment chemical particulates would necessarily become diverter particulates with the inclusion of diverting agents, because diverting agents necessarily capture and incorporate other particulates in the treatment fluid to form the diverting mass.
Regarding claim 6, Wei anticipates wherein the polyvinyl alcohol is present in the multi-functional diverter particulate in an amount of about 0.01% to about 90% by weight of the multi-functional diverter particulate (e.g., [0025] “In some embodiments of the present disclosure the monomer is present in the mixture used to create the encaged treatment chemical in an amount ranging from about 10% to about 60% of the mixture”).
Regarding claim 7, Wei discloses wherein the multi-functional diverter particulate comprises a pellet comprising solid particles of the well service additive in a polymer matrix of the polyvinyl alcohol ([0013] “discrete particulates comprised of a polymer matrix that comprises and/or encages one or more treatment chemicals” and [0028] “polyvinyl alcohol”)).
Regarding claim 9, Wei discloses wherein the treatment fluid further comprises an additional diverting agent in addition to the multi-functional diverter particulate ([0035] “In certain embodiments, the treatment fluids used in the methods, systems, and compositions of the present disclosure optionally may comprise any number of additional additives. Examples of such additional additives include … diverting agents”).
Regarding claim 10, Wei discloses wherein the treatment fluid is injected into the wellbore at or above a fracture gradient of the subterranean formation ([0036] “hydraulic fracturing treatments”).
Regarding claim 11, Wei discloses wherein prior to the step of introducing, the method further comprising mixing the treatment fluid in a mixer, wherein the introducing comprising pumping the treatment fluid into the wellbore with a pump ([0039] “The pump and blender system 50”).
Regarding claim 13, Wei anticipates wherein the polyvinyl alcohol degrades to release the well service additive over a period of five days or longer ([0015] “the treatment particulates of the present disclosure may delay the release of a treatment chemical in a subterranean formation for up to about a month, and may target a controlled slow release of that treatment chemical over 6 months or more at temperature and pressure conditions in a subterranean formation”).
Regarding claim 21, Wei does not actually specify the amount of the treatment chemical.
Nevertheless, Wei discloses the other components, specifically that “In some embodiments of the present disclosure the monomer is present in the mixture used to create the encaged treatment chemical in an amount ranging from about 10% to about 60% of the mixture” ([0025]); “When used, the crosslinking agent is generally included with the treatment chemical and polymer in an amount ranging from about 10% to about 40% of the total mixture” ([0029]).  Accordingly, assuming both monomer/polymer and crosslinking agent is used, this accounts for 20-100% of the mixture, and assuming only monomer/polymer is used, this accounts for 10-60% of the mixture.  The remainder would be treatment chemical, or either 0-80% or 40-90%.
Although silent to the exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include “wherein the well service additive is present in an amount of about 0.001% to about 70% by weight of the multi-functional diverter particulate,” in order to provide a suitable amount of the treatment chemical within the general conditions disclosed by Wei.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as obvious over Wei as in claim 1, and further in view of Auzerais (2012/0067581) (cited previously). 
Regarding claims 22 and 23, Wei discloses “Both the degree of encagement and the concentration of the treatment chemical in the polymer matrix affect the rate at which the treatment chemical will ultimately be released … The primary considerations in determining what degree of encagement is appropriate include, but are not limited to: the treatment chemical and its reactivity in the subterranean formation; the treatment chemical and its reactivity in the particular treatment fluids to which it is exposed; the desired delay period before release of the treatment chemical; and the compositions of the treatment chemical and polymer matrix (e.g., vis-à-vis each other)” ([0019]).
However, Wei fails to disclose wherein dissolution accelerators are included to modify the treatment chemical release rate.
Auzerais teaches “mechanisms for embedding and controlling multifunctional additives within a polymer matrix for use in oilfield applications” (abstract) wherein “the degradable polymer may comprise PVA (polyvinyl alcohol)” ([0025]) wherein “the functional additives include catalysts for degradation reactions” such as “acids and bases” and “metal ions” ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include degradation catalysts such as acids and metal ions, in order to catalyze the degradation and thereby control the treatment chemical release rate (thus including:
(claim 22) wherein the multi-functional diverter particulate further comprises a dissolution accelerator; and further
(claim 23) wherein the dissolution accelerator comprises at least one component selected from the group consisting of inorganic acids, solid organic acids, simple saccharides, metal salts, and any combination thereof).

Response to Arguments
Applicant’s arguments filed 21 April 2022 with respect to claims rejected under 35 USC § 102 and 103 over Auzerais have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made over Wei, and the arguments do not apply to the combination being used in the current rejection.
Nevertheless, as above, claims 2, 3, 5, 8, 24, 25, 27, and 28 are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Heath (2004/0043906) discloses microcapsules for releasing scale inhibitors and other oilfield production chemicals (abstract) comprising a matrix of polyvinyl alcohol ([0011]) with embedded ([0027]) additives such as “corrosion inhibitors, biocides, wax and asphaltene control chemicals, pour point suppressants, dispersants, hydrate and halite inhibitors, demulsifiers, gel breakers, tracers, drag reducers and well clean up chemicals including enzymes” ([0028]) which degrade over a time period of 1 week to 10 years ([0023]).  However, this reference fails to disclose use in diversion treatments, instead preferring use in sand control or hydraulic fracturing ([0001]), and furthermore teaches the treatment does not impair flow ([0002]); i.e., would not divert fluids.
The reference to Zhu (2015/0027703) discloses a solid state dispersion (abstract) with a polyvinyl alcohol matrix ([0059]) and plasticizers such as polyethylene glycol ([0052]) and additives such as biocides and corrosion inhibitors ([0125]) that may be used to provide temporary zonal isolation ([0159]).  However, this reference fails to disclose or teach use in diversion treatment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674